Conviction is for possessing intoxicating liquor for the purpose of sale, punishment being one year in the penitentiary.
Peace officers armed with a search warrant went to appellant's home and found therein a quantity of gin, alcohol and whisky. As the sheriff was leaving the room with some of the jugs in his arms appellant knocked one of them out of the officer's arms to the floor. No issue arises under the facts. Appellant did not testify and no evidence was offered in his *Page 25 
behalf. The only question presented for review is the sufficiency of the affidavit and warrant issued thereunder to authorize the search. We see no necessity for setting out at length the affidavit. We have been unable to discover any defect therein. The affidavit appears to be supported by many authorities which will be found cited in Schwartz v. State,46 S.W.2d 985.
The judgment is affirmed.
Affirmed.